Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        11-MAR-2022
                                                        11:51 AM
                                                        Dkt. 5 ODDP
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    MARY LEE COLTON, Petitioner

                                vs.

                  THE HONORABLE WENDY M. DEWEESE,
         Judge of the Circuit Court of the Third Circuit,
                State of Hawai#i, Respondent Judge,

                                and

         THE BANK OF NEW YORK MELLON, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS OF CWABS INC., ASSET-BACKED CERTIFICATES,
                   SERIES 2007-11, Respondent.


                        ORIGINAL PROCEEDING
                      (Civil. No. 13-1-082K)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of petitioner Mary Lee Colton’s

petition for writ of mandamus, filed on March 2, 2022, and the

record, petitioner fails to demonstrate a clear and indisputable

right to the requested relief and has alternative means to seek

relief, including seeking relief on appeal from an appealable

order or judgment entered in Civil No. 13-1-082K, as provided by

law.   Based on the record, it cannot be said that the respondent

judge exceeded the judge’s jurisdiction, committed a flagrant and
manifest abuse of discretion, or refused to act on a matter in

presiding over the case.   An extraordinary writ is thus not

warranted.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (explaining that a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a

judge who has exceeded the judge’s jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which the judge has a legal duty to act).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, March 11, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2